Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable “substantial” utility.  
Claim 1 discloses “a quantum computing device”.
Claim 5 discloses “a quantum computing device”.
Claim 14 discloses “a quantum computing device”.
The examiner submits the the preamble discloses “a quantum computing device”.  The limitation “a quantum computing device” limits the structure of the claimed invention and must be treated as claim limitation (see MPEP 2111.02 I).

The examiner submits the term quantum computer would encompass both noisy intermediate-scale  (NISQ) quantum computers and fully fault tolerant quantum computers. 
Specification, paragraphs [0025, 0036, 0037, 0038, 0041, 0043, 0059, 0060, 0086, 0141] disclose fault tolerant quantum computation. 
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that quantum computing does not have substantial utility at this time.  
“Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.”
Moreover, paragraph [0086] discloses “[t]he architecture presented herein is designed to support scaling up to thousands of logical qubits to enable fault-tolerant quantum computing”. 
The examiner submits the specification [0049] discloses “The illustrated register is eight qubits in length; registers comprising longer and shorter qubit arrays are also envisaged, as are quantum computers comprising two or more registers of any length” (underline added). (The examiner submits the register of any length would encompass registers that have thousands of qubits as disclosed in paragraph [0086].)
The examiner notes the current application was filed on 2/19/20 and claims priority to 8/6/19.
However, the article “First quantum computer to pack 100 qubits enters crowded race” published 11/19/2021, is evidence that that the claims lack substantial and credible utility because one of ordinary skill would not be able to make and use 100 qubit computer as of  2/19/20 or 8/6/19. 
A Scientific American opinion piece titled “Will Quantum Computing Ever Live Up to Its Hype?” notes Terry Rudolph, a founder of Psiquantum, contends “a ‘useful’ quantum computer with robust error-correction will require millions of qubits. PsiQuantum, which constructs qubits out of light, expects by the middle of the decade to be building fault-tolerant quantum computers with fully manufactured components capable of scaling to a million or more qubits”. The examiner submits the Scientific American opinion piece is further evidence that the claims lack substantial and credible utility.

	The examiner notes Gimeno-Segovia et al. (US 2021/0232963) [0059] explicitly discloses “[o]ne of ordinary skill will appreciate that the number of physical qubits required to encode a single logical qubit can vary depending on the precise nature of the physical errors, noise, etc., that are experienced by the physical qubits, but to achieve fault tolerance, all proposals to date require entangled states of thousands of physical qubits to encode a single logical qubit. Generating and maintaining such a large entangled state remains a key challenge for any practical implementation of the MBQC approach.”
	The examiner submits the current specification discloses a measurement based quantum computing (MBQC) approach. Specifically the examiner submits paragraph [0036] disclose “analyzing the measurements of the parity qubits through a process called error decoding”, paragraphs [0054, 0055] disclose “the measurement of the quantum state”, paragraph [0062] discloses “[q]uantum error decoders take a syndrome measurement as input and return an estimation of the error” and paragraph [0086] discloses “decoder in QEC is used to process syndrome measurement data and identify errors which corrupt data qubits… implementation of the Union-Find decoder for surface code. In surface code, measurement of local operators on a lattice of qubits”.
  MPEP 2107.01 I B discloses "[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors:
Breadth of the claims
Claim 1 discloses “a quantum computing device”.
Claim 5 discloses “a quantum computing device”. (The examiner submits claim 5 would encompass claim 8. Moreover, the examiner submits the Union () and Find () graph operations would encompass the union-find algorithm.)
Claim 14 discloses “a quantum computing device”.
The examiner submits the the preamble discloses “a quantum computing device”.  The limitation “a quantum computing device” limits the structure of the claimed invention and must be treated as claim limitation (see MPEP 2111.02 I).
The examiner submits the term quantum computer would encompass both noisy intermediate-scale  (NISQ) quantum computers and fully fault tolerant quantum computers. 
Specification, paragraphs [0025, 0036, 0037, 0038, 0041, 0043, 0059, 0060, 0086, 0141] disclose fault tolerant quantum computation. 
Moreover, paragraph [0086] discloses “[t]he architecture presented herein is designed to support scaling up to thousands of logical qubits to enable fault-tolerant quantum computing”. 
The examiner notes the current application was filed on 2/19/20 and claims priority to 8/6/19.
However, the article “First quantum computer to pack 100 qubits enters crowded race” published 11/19/2021, is evidence the claims are not  enabled because one of ordinary skill would not be able to make and use 100 qubit computer  as of  2/19/20 or 8/6/19. 
 “Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that one of ordinary skill would not be able to make and use large scale quantum computing at this time.
A Scientific American opinion piece titled “Will Quantum Computing Ever Live Up to Its Hype?” notes Terry Rudolph, a founder of Psiquantum, contends “a ‘useful’ quantum computer with robust error-correction will require millions of qubits. PsiQuantum, which constructs qubits out of light, expects by the middle of the decade to be building fault-tolerant quantum computers with fully manufactured components capable of scaling to a million or more qubits”. The examiner submits the Scientific American opinion piece is further evidence that the claims lack substantial and credible utility.

	The examiner notes Gimeno-Segovia et al. (US 2021/0232963) [0059] explicitly discloses “[o]ne of ordinary skill will appreciate that the number of physical qubits required to encode a single logical qubit can vary depending on the precise nature of the physical errors, noise, etc., that are experienced by the physical qubits, but to achieve fault tolerance, all proposals to date require entangled states of thousands of physical qubits to encode a single logical qubit. Generating and maintaining such a large entangled state remains a key challenge for any practical implementation of the MBQC approach.”
	The examiner submits the current specification discloses a measurement based quantum computing (MBQC) approach. Specifically the examiner submits paragraph [0036] disclose “analyzing the measurements of the parity qubits through a process called error decoding”, paragraphs [0054, 0055] disclose “the measurement of the quantum state”, paragraph [0062] discloses “[q]uantum error decoders take a syndrome measurement as input and return an estimation of the error” and paragraph [0086] discloses “decoder in QEC is used to process syndrome measurement data and identify errors which corrupt data qubits… implementation of the Union-Find decoder for surface code. In surface code, measurement of local operators on a lattice of qubits”.
Therefore, since the applicant has not provided evidence one of ordinary skill could make and use a fault tolerant quantum computer using a union-find decoder at this time. 

Nature of the Invention 
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” The examiner submits “Quantum Computing in the NISQ era and beyond”  as evidence that one of ordinary skill would not be able to make and use fault tolerant quantum computing at this time.

Therefore, since one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation, the examiner finds the currents claims lack an enabling disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817